746 N.W.2d 864 (2008)
MACOMB TOWNSHIP, Plaintiff-Appellee,
v.
Ronald MICHAELS and Dolores Michaels, Defendants-Appellants.
Docket No. 136134. COA No. 284479.
Supreme Court of Michigan.
April 11, 2008.
On order of the Court, the motions for immediate consideration are GRANTED. The application for leave to appeal the March 28, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for stay are DENIED as moot.